1
2
3
4
5                                UNITED STATES DISTRICT COURT
6                                  EASTERN DISTRICT OF CALIFORNIA
7    ANTHONY SCOTT BERRINGER,                        )   Case No.: 1:18-cv-01017-SAB (PC)
                                                     )
8                   Plaintiff,                       )   ORDER DISMISSING ACTION FOR FAILURE
                                                     )   TO PAY THE $400.00 FILING FEE
9           v.                                       )
                                                         (Doc. No. 4)
10                                                   )
     S. URIATE, et al.,
                                                     )
11                  Defendants.                      )
                                                     )
12                                                   )
13          Plaintiff Anthony Scott Berringer is a state prisoner proceeding pro se in this civil rights action
14   pursuant to 42 U.S.C. § 1983.
15          On October 11, 2018, the Court denied Plaintiff’s application to proceed in forma pauperis and
16   directed Plaintiff to pay the $400.00 filing fee within thirty days, or the action would be dismissed.
17   (Doc. No. 4.) Over thirty days have passed, and Plaintiff has not paid the filing fee.
18          Accordingly, it is HEREBY ORDERED that the instant is dismissed, without prejudice, for
19   failure to pay the $400.00 filing fee.
20
21   IT IS SO ORDERED.
22
        Dated:     November 14, 2018                        /s/ Lawrence J. O’Neill _____
23                                                 UNITED STATES CHIEF DISTRICT JUDGE

24
25
26
27
28
